Citation Nr: 1813894	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-07 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served on active duty in the United States Army from October 1959 to January 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In March 2016, the Veteran was notified that his claim for entitlement to service connection for bilateral hearing loss was granted and assigned an evaluation of 0 percent effective April 30, 2014.  The Veteran filed a notice of disagreement with the rating decision in July 2016 and subsequently filed a substantive appeal.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge, but withdrew his request for a hearing in a written correspondence dated in January 2018.  As the Veteran withdrew his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20 704 (e).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


FINDING OF FACT

The Veteran's bilateral hearing impairment has been Level II for the right ear and Level III for the left ear, and Level II for the right ear and Level II for the left ear.

CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met or approximated.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Rating Claim

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 3.102, 4.3.

Here, the Veteran is appealing the original assignment of a disability evaluation following the award of service connection.  Thus, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  "Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of §4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. §4.85 (d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85 (e).

Special provisions apply in instances of exceptional hearing loss.  See 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85 , whichever results in the higher numeral.  38 C.F.R. § 4.86 (a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86 (b).

Legal Analysis and Conclusion

For the entire initial rating period, the Veteran's service-connected bilateral hearing loss symptomatology did not more nearly approximate that required for a higher initial rating in excess of 0 percent under Diagnostic Code 6100.

The Veteran was provided with a VA audiological examination in December 2015.  The results of the December 2015 audiological diagnostic test, as measured by puretone audiometry test, are: (1) for the Veteran's right ear: 35, 40, 60, 85 and 90 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively, and (2) for the Veteran's left ear, 15, 25, 50, 75, and 85 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Based on these results, the average puretone threshold was 69 decibels for the right ear and 59 decibels for the left ear.  See 38 C.F.R. § 4.85 (d).  Speech recognition was 92 percent for the right ear and 88 percent for the left ear, as measured by the Maryland CNC test.  From applying these values to Table VI, the result is a Level II Roman numeral designation for the right ear and a Level III for the left ear.  When the designations of Level II for the right ear and Level III for the left ear are applied to Table VII, the result is a 0-percent rating.

The Veteran was provided with another VA audiological examination in April 2017.  The results of the April 2017 audiological diagnostic test, as measured by puretone audiometry test, are: (1) for the Veteran's right ear: 45, 40, 70, 90 and 105 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively, and (2) for the Veteran's left ear, 30, 30, 60, 80, and 90 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Based on these results, the average puretone threshold was 76.25 decibels for the right ear and 65 decibels for the left ear.  See 38 C.F.R. § 4.85 (d).  Speech recognition was 96 percent for the right ear and 100 percent for the left ear, as measured by the Maryland CNC test.  From applying these values to Table VI, the result is a Level II Roman numeral designation for the right ear and a Level III for the left ear.  When the designations of Level II for the right ear and Level II for the left ear are applied to Table VII, the result is a 0-percent rating.

VA treatment records from December 2005 forward reflect on-going audiological treatment.  However, no further adequate objective audiometric testing results are of record.  

While the Board notes that the Veteran was provided with a VA audiological diagnostic test on June 2015, the June 2015 audiological diagnostic test did not utilize the Maryland CNC controlled speech discrimination test and instead, used a CID W-22 list word test.  38 C.F.R. § 4.85 specifically requires examinations used for VA purposes to include a controlled speech discrimination test using the Maryland CNC word list.  The evidence found in the June 2015 VA audiological diagnostic test therefore does not comply with 38 C.F.R. § 4.85.  Therefore, the results of the June 2015 VA audiological diagnostic test cannot be used to determine the disability rating for the bilateral hearing loss for this period.

Similarly, the results of a November 2008 private audiological examination from Hearing Health Associates, P.C. cannot be used to determine the initial disability rating for the bilateral hearing loss either.  The Veteran underwent a private audiological examination in November 2008.  However, the November 2008 private audiological examination did not assess the Veteran's word discrimination percentage, much less use the requisite Maryland CNC controlled speech discrimination test as the word test.  Therefore, the results of the November 2008 VA audiological diagnostic test cannot be used to determine the disability rating for the bilateral hearing loss for this period.  See 38 C.F.R. § 4.85.  

The Board has also considered the Veteran's lay statements, in which he generally contends that his hearing is worse than currently rated.  However, as indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, the objective medical evidence of record consists of the December 2015 and April 2017 VA audiological examinations, which show that the Veteran's hearing loss does not rise to the level of a 10-percent rating for this period.  See 38 C.F.R. § 4.85.  

Based on the objective medical evidence of record, specifically the VA audiological examinations dated December 2015 and April 2017, the Board finds that the Veteran's service-connected bilateral hearing loss does not rise to a compensable disability rating.  The preponderance of the evidence is against entitlement to a higher initial rating.  The benefit-of- the-doubt rule is not applicable here.

Furthermore, all potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned ratings for the Veteran's bilateral hearing loss.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Additionally, staged ratings are not warranted, as any increases in severity were not sufficient for a higher rating for the reasons discussed above.  See Fenderson, 12Vet. App. at 126-27.

Therefore, the Veteran's claim for a higher initial rating in excess of 0 percent for bilateral hearing loss is denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to a compensable initial disability rating for bilateral hearing loss is denied.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


